       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 1 of 20



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Salvatore Sylvester, et al.,            :     CIVIL ACTION
                                        :     NO. 20-1322
           Plaintiffs,                  :
                                        :
      v.                                :
                                        :
Depositors Insurance Company            :
et al.,                                 :
                                        :
           Defendants.                  :


                          M E M O R A N D U M



EDUARDO C. ROBRENO, J.                              August 21, 2020



I.    INTRODUCTION
      Plaintiffs bring a putative class action alleging one count

of breach of contract because Defendants, in paying Plaintiffs’

claims of total loss resulting from motor vehicle collisions,

did not pay for fees associated with replacing a vehicle in

Pennsylvania. But the insurance policies at issue do not promise

to pay for the replacement of the damaged vehicle. Thus, the

motion to dismiss will be granted.


II.   BACKGROUND
      Depositors Insurance Company, Nationwide Property &

Casualty Insurance Company, and Nationwide Mutual Insurance

Company provide passenger auto insurance to Salvatore Sylvester,
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 2 of 20



Alicia Edwards-Gutzman, and Eunice Hill, respectively.

Plaintiffs were involved in motor vehicle collisions and their

cars were determined by Defendants to be total losses.

Defendants paid Plaintiffs’ claims for the total losses of their

vehicles, but these payments did not include the fees associated

with replacing a car (such as title fees). The parties estimate

that these fees, which a person replacing a car in Pennsylvania

must pay, amount to about $105. Plaintiffs do not plead that

they incurred these fees by replacing their cars.

      The three insurance policies at issue are almost identical.

They all provide that the insurer will pay for “loss” to the

covered vehicle.1 They all limit liability to “the actual cash

value” of the vehicle.2 And they all refer to payment for loss as

separate and distinct from replacing the vehicle.3




1 Sylvester’s policy says, “We will pay for direct and accidental loss to
‘your covered auto’ or any ‘non-owned auto’, including their equipment, minus
any applicable deductible shown in the Declarations.” Edwards-Gutzman’s and
Hill’s policies say, “We will pay for loss to your auto caused by collision
or upset.”
2 Sylvester’s policy says, “Our limit of liability for loss will be the lesser

of the: 1. Actual cash value of the stolen or damaged property; or 2. Amount
necessary to repair or replace the property with other property of like kind
and quality.” Edwards-Gutzman’s and Hill’s policies say, “The limit of our
coverage is the actual cash value of your auto or its damaged parts at the
time of loss. To determine actual cash value, we will consider: 1. fair
market value; 2. age; 3. condition of the property; and 4. betterment.”
3 Sylvester’s policy says, “We may pay for loss in money or repair or replace

the damaged or stolen property.” Edwards-Gutzman’s and Hill’s policies say,
“At our option, we may: 1. pay you directly for a loss; 2. pay to repair or
replace your auto or its damaged parts with the parts made by or for the
original equipment manufacturers or parts made by non-original equipment
manufacturers or with like kind and quality parts including but not limited
to salvage and refurbished parts; 3. return stolen property at our expense
and pay for any damage.”

                                      2
      Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 3 of 20



     Plaintiffs brought suit on behalf of themselves and all

others similarly situated, alleging that Defendants owe them the

replacement fees under the policies. Defendants now move to

dismiss, arguing that Plaintiffs do not have standing and that

Plaintiffs fail to state a claim.


III. LEGAL STANDARD

A.   Standing
     To challenge a plaintiff’s standing to sue, a defendant may

move to dismiss “pursuant to Rule 12(b)(1), because standing is

a jurisdictional matter.” Ballentine v. United States, 486 F.3d

806, 810 (3d Cir. 2007) (citing St. Thomas–St. John Hotel &

Tourism Ass'n v. Gov't of the U.S. Virgin Islands, 218 F.3d 232,

240 (3d Cir. 2000)). The standard of review for a 12(b)(1)

motion depends on “whether a Rule 12(b)(1) motion presents a

‘facial’ attack or a ‘factual’ attack on the claim at issue.”

Constitution Party of Pennsylvania v. Aichele, 757 F.3d 347, 357

(3d Cir. 2014). When the attack is a facial attack, “the court

must only consider the allegations of the complaint and

documents referenced therein and attached thereto, in the light

most favorable to the plaintiff.” Id. at 358 (quoting In re

Schering Plough Corp. Intron/Temodar Consumer Class Action, 678

F.3d 235, 243 (3d Cir. 2012)). When the attack is a factual

attack, “the District Court may look beyond the pleadings to

ascertain the facts” relevant to jurisdiction. Id. And to

                                   3
      Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 4 of 20



determine whether the motion is a facial attack or a factual

attack, the Court looks to whether the motion challenges the

pleadings or instead challenges the facts beyond the pleadings.

Kamal v. J. Crew Grp., Inc., 918 F.3d 102, 109 (3d Cir. 2019).


B.   Failure to State a Claim
     A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When considering such a motion, the Court must “accept

as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom, and view them in the

light most favorable to the non-moving party.” DeBenedictis v.

Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir. 2007) (internal

quotation marks removed). To withstand a motion to dismiss, the

complaint’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). This “requires more than

labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Id. Although a

plaintiff is entitled to all reasonable inferences from the

facts alleged, a plaintiff’s legal conclusions are not entitled

to deference, and the Court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Papasan v.

Allain, 478 U.S. 265, 286 (1986).



                                   4
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 5 of 20



      The pleadings must contain sufficient factual allegations

so as to state a facially plausible claim for relief. See, e.g.,

Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d

Cir. 2009). “‘A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.’” Id. (quoting Ashcroft v. Iqbal, 129 S. Ct.

1937, 1949 (2009)). In deciding a Rule 12(b)(6) motion, the

Court limits its inquiry to the facts alleged in the complaint

and its attachments, matters of public record, and undisputedly

authentic documents if the complainant’s claims are based upon

these documents. See Jordan v. Fox, Rothschild, O’Brien &

Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994); Pension Benefit

Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196

(3d Cir. 1993).


IV.   DISCUSSION
      The motion to dismiss will be granted because the language

in the policies is clear and unambiguous that Defendants have a

duty to pay for the loss to the auto in the case of a collision,

and they do not have a duty to pay the replacement costs.


A.    Standing
      The motion is a facial attack on the facts as asserted in

the pleadings. As a threshold matter, Plaintiffs have standing

because they have an interest in the $105 that they allege
                                    5
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 6 of 20



Defendants owe them to cover fees for replacing their cars.

Defendants argue that the complaint does not allege that

Plaintiffs incurred the fees associated with replacing their

cars. But whether these fees were incurred is irrelevant because

a breach of contract claim accrued as soon as Defendants paid

the total loss claim without including the replacement fees. And

this accrual of the breach of contract claim gives Plaintiffs

standing to sue.

     To establish standing, “[t]he plaintiff must have (1)

suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992)).4 The injury in fact

element requires the plaintiff to “show that he or she suffered

‘an invasion of a legally protected interest’ that is ‘concrete

and particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’” Id. (quoting Lujan, 504 U.S. at 560).

     An interest in damages resulting from a breach of contract

is sufficient to confer standing to sue to recover those

damages. In general, when the injury alleged “has a close



4 Defendant only challenges the injury in fact element. The other elements of
standing are met: the injury alleged, i.e., the loss of $105, is traceable to
Defendants’ failure to include replacement fees and is redressable by a
judgment awarding each plaintiff $105.

                                      6
      Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 7 of 20



relationship to a harm that has traditionally been regarded as

providing a basis for a lawsuit in English or American courts,”

this supports a finding that the injury satisfies the injury in

fact requirement. Id. (citing Vermont Agency of Natural

Resources v. United States ex rel. Stevens, 529 U.S. 765, 775–

777 (2000)). And “[m]onetary harm is a classic form of injury-

in-fact.” Danvers Motor Co. v. Ford Motor Co., 432 F.3d 286, 293

(3d Cir. 2005). Thus, a plaintiff seeking to recover money she

lost due to the breach of a contract to which she was a party

has standing because monetary injuries ordinarily constitute an

injury in fact and there is a common law basis for recovery for

an injury arising from a breach of contract. See Takeda Pharm.

U.S.A., Inc. v. Spireas, 400 F. Supp. 3d 185, 205 (E.D. Pa.

2019) (“With respect to breach of contract cases, a party is

‘aggrieved’ and therefore has standing to bring a breach of

contract claim only if they are a party to the contract at

issue.” (quoting ECN Financial, LLC v. Chapman, No. 17-2842,

2018 WL 623679, at *3 (E.D. Pa. Jan. 30, 2018))).

    Defendants argue that the alleged injury is too speculative

to be an injury in fact because the complaint fails to allege

that Plaintiffs have purchased replacement cars and incurred the

replacement fees. But this argument fails because the injury is

not the financial burden of having to pay replacement fees;

rather, the injury is receiving a lower payment than what is

                                   7
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 8 of 20



owed for a total loss under the policies.5 Defendants in essence

assert that Plaintiffs must purchase a replacement car before

being entitled to the full amount of the insurance benefit, but

this is not a condition in the agreement.6

     In sum, Plaintiffs have adequately alleged that they

suffered concrete injuries in that Defendants did not pay them

what they are owed under the insurance policies.7


B.   Merits
     Plaintiffs fail to state a claim because the policies

unambiguously provide that the insurers must pay for the loss to

the vehicle, not the replacement cost or the “actual cash

value.” And even if the collision results in a total loss, by

the plain meaning of the terms of the contract, Defendants are

not obligated to pay for the replacement of the vehicle. Thus,

there is no plausible breach of contract claim.




5 See Mills v. Foremost Ins. Co., 511 F.3d 1300, 1307 (11th Cir. 2008) (“The
complaint alleges that the Millses had a mobile home, that Foremost issued an
insurance policy covering hurricane damage to the mobile home, that a
hurricane damaged the Millses’ mobile home, that the Millses made a claim
under the Policy for those damages, and that Foremost paid less on the claim
than the Millses contend they are owed. Thus, the Millses clearly had
standing to sue for damages under the Policy.”)
6 See Gilderman v. State Farm Ins. Co., 649 A.2d 941, 945 (Pa. Super. Ct.

1994) (rejecting arguments that the insurer does not need to pay replacement
costs before they are incurred by the insured).
7 To the extent Defendants argue that Plaintiffs lack standing because they

are not owed replacement costs under the policies, this is not a standing
argument but is instead a merits argument. See Mills, 511 F.3d at 1307
(“Whether the Withheld Payments were covered by the Policy is an issue of
whether the Millses' complaint fails to state a claim for relief under the
Policy-not a standing issue.”).

                                      8
      Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 9 of 20



          1.   The Obligation Under the Contract
    The contract does not create an obligation for Defendants

to pay the replacement costs. Instead, Defendants must pay for

the damage or financial detriment to the vehicles resulting from

a collision.

    Under Pennsylvania law, a breach of contract claim requires

the plaintiff to prove “(1) the existence of a contract,

including its essential terms, (2) a breach of a duty imposed by

the contract[,] and (3) resultant damages.” Ware v. Rodale

Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003) (alteration in

original) (quoting CoreStates Bank, N.A. v. Cutillo, 723 A.2d

1053, 1058 (Pa. Super. Ct. 1999)).

    The Court interprets an insurance policy using contract

interpretation principles: the Court aims “to ascertain the

parties’ intentions as manifested by the policy’s terms.”

Kvaerner Metals Div. of Kvaerner U.S., Inc. v. Commercial Union

Ins. Co., 908 A.2d 888, 897 (Pa. 2006) (citing 401 Fourth St.,

Inc. v. Inv'rs Ins. Grp., 879 A.2d 166, 171 (Pa. 2005)). And

“all provisions in the agreement will be construed together and

each will be given effect.” LJL Transp., Inc. v. Pilot Air

Freight Corp., 599 Pa. 546, 559–60 (Pa. 2009). The Court “will

not interpret one provision of a contract in a manner which

results in another portion being annulled.” Id. In ascertaining

the intention of the parties, “a clear and unambiguous contract


                                   9
      Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 10 of 20



provision must be given its plain meaning.” Eichelman v.

Nationwide Ins. Co., 711 A.2d 1006, 1008 (Pa. 1998) (citing

Antanovich v. Allstate Ins. Co., 488 A.2d 571, 575 (Pa. 1985)).

    It is true that in accordance with the doctrine of contra

proferentem, “[w]here a provision of a policy is ambiguous, the

policy provision is to be construed in favor of the insured and

against the insurer, the drafter of the agreement.” Prudential

Prop. & Cas. Ins. Co. v. Sartno, 903 A.2d 1170, 1174 (Pa. 2006)

(quoting Standard Venetian Blind Co. v. Am. Empire Ins. Co., 469

A.2d 563, 566 (Pa. 1983)). That being said, contra proferentem

does not apply when the provision is unambiguous, and “[c]ourts

do not resort to forced construction in order to fasten

liability upon an insured which, by the terms of the policy, it

has not assumed.” Penn-Air, Inc. v. Indem. Ins. Co. of N. Am.,

269 A.2d 19, 22 (Pa. 1970) (citation omitted). Thus, the policy

is construed in favor of the insured only where it is ambiguous

in that “it is reasonably susceptible of different constructions

and capable of being understood in more than one sense.” Madison

Const. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa.

1999) (quoting Hutchison v. Sunbeam Coal Co., 519 A.2d 385, 390

(Pa. 1986)).

    Here, the language of the policies is clear and

unambiguous, and, therefore, the principle of contra proferentem

does not apply in this case. Under the policies, Defendants must

                                   10
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 11 of 20



pay for the loss, or damage, to the auto, not pay for the

replacement of the auto. The plain meaning of loss is the

“diminution of value” or the “financial detriment caused by

. . . an insured property’s damage.” Loss, Black’s Law

Dictionary (10th ed. 2014). Consistent with this meaning,

throughout the policies there are references to “the damaged

auto,” and the policies define loss as “damage” or noneconomic

loss as “detriment.”8 Further, reading loss to auto to mean

replacement would render null the provisions in the agreements

that make a distinction between payment for loss and replacement

of the vehicle. Thus, reading the agreements as wholes, they are

only reasonably susceptible of one construction: the parties

intended to contract to insure the cars for any damage or

diminution in value that resulted from a collision, and not for

replacement of the cars in the event of a collision.9

     Therefore, Plaintiffs do not state a plausible breach of

contract claim in that there is no duty to pay replacement costs

for Defendants to have breached such a duty under the contract.




8 Sylvester’s policy says, “‘Noneconomic loss’ means pain and suffering and
other nonmonetary detriment.” Edwards-Gutzman’s and Hill’s policies say,
“‘LOSS’ means direct, physical and accidental loss or damage to your auto.”
9 Plaintiffs do not make an argument based on the promise of paying for loss

to the vehicle. Instead, all their arguments assert that the relevant promise
is to pay actual cash value. But as discussed below, this is not the promise
in the policy.

                                     11
        Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 12 of 20



            2.    The Limitation of Liability
       Plaintiffs’ argument that they are owed replacement costs

due to the “actual cash value” language in the policies mistakes

the limitation of liability for an affirmative obligation to

pay.

       Plaintiffs argue that they are owed “actual cash value”

under the contract, but this “misconstrues a limitation on

liability as a promise to pay.” Sigler v. GEICO Cas. Co., 967

F.3d 658, 662 (7th Cir. 2020). To be sure, under Pennsylvania

law, “where a policy promises ‘actual cash value,’ the insured

is entitled to replacement cost.” Kane v. State Farm Fire & Cas.

Co., 841 A.2d 1038, 1046 (Pa. Super. Ct. 2003) (citing Fedas v.

Insurance Co. of the State of Pa., 151 A. 285 (Pa. 1930)). But

the policies here do not promise actual cash value, they promise

payment for loss to auto. And the actual cash value is only a

limit of liability.

       A limit of liability is not an affirmative obligation to

pay. As a general matter, “[i]nsurance policies typically begin

with a basic grant of coverage—a section explaining the losses

that the insurer will cover—followed by an itemization of

exclusions, limitations on the insurer’s liability, conditions,

and (sometimes) exceptions to exclusions.” Sigler, 967 F.3d at

661. And it is well-settled that the grant of coverage, i.e.,

the promise to pay, is separate and distinct from the limitation


                                     12
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 13 of 20



of liability or any other exclusions from the promise to pay.

See 12 Steven Plitt et al., Couch on Insurance § 175:2 (3d ed.

2020) (“The [amount the insured is entitled to recover] is

itself separable into the component issues of (a) how much of

the factual ‘loss’ does the policy obligate the insurer to

compensate?; and (b) from that amount, what items or costs

should be deducted?”).10 Indeed, Pennsylvania law recognizes that

the “affirmative grant of coverage” is separate and distinct

from the “applicability of any exclusions or limitations on

coverage.” Koppers Co. v. Aetna Cas. & Sur. Co., 98 F.3d 1440,

1446 (3d Cir. 1996) (citations omitted).11

     It is the affirmative grant of coverage, i.e., the promise

to pay, that determines in the first instance the amount the

insurer must pay the insured—the limit merely operates as a cap

on this amount. In Coleman v. Garrison Prop. & Cas. Ins. Co., a

case decided under Illinois law, the insurance policy at issue

insured the plaintiff’s auto for “loss” to the auto and

contained a limit of liability of “actual cash value.” No. 19-

cv-1745, 2019 WL 3554184, at *1 (N.D. Ill. July 31, 2019). The

court held that the defendant did not have to pay actual cash


10 See also 1A Steven Plitt et al., Couch on Insurance § 17:1 (3d ed. 2020)
(listing the “designation of the amount of the insurance” and the “defined
limits” as separate elements in an insurance contract).
11 See also Vrabel v. Scholler, 85 A.2d 858, 861 (Pa. 1952) (“In the absence

of contrary or modifying provisions in a statute, the liability of an insurer
and the extent of the loss under a policy of automobile liability insurance
must be determined, measured and limited by the terms of the contract.”).

                                     13
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 14 of 20



value because “the policy states, that the ‘actual cash value’

of a comparable vehicle is the limit on Defendants’ liability—

not the amount that Defendants promised to pay her.” Id. at *2.

On the other hand, in Sos v. State Farm Mut. Auto. Ins. Co., a

case decided under Florida law, the insurance policy at issue

provided that if there was a total loss to the auto, the

defendant must pay actual cash value or replace the vehicle. 396

F. Supp. 3d 1074, 1077 (M.D. Fla. 2019). There, the court held

that the defendant had to pay actual cash value, which included

sales tax and fees, as a result of the promise to pay. Id. at

1079, 1081.

     This case is like Coleman and unlike Sos in that the

insurance policies here do not promise to pay actual cash value;

instead, the term “actual cash value” here only operates as a

limit. Because Defendants are obligated to pay for loss, not the

actual cash value, by the plain and unambiguous terms of the

contract, they do not have to pay the costs and fees associated

with replacing the vehicles. As the Seventh Circuit recently

noted when holding that a plaintiff making a similar argument

was misconstruing the terms of the contract, the liability limit

“simply describes the most that [an insurer] will pay in the

event of a covered loss.” Sigler, 967 F.3d at 662.12


12Plaintiffs argue that Sigler and Coleman are distinguishable from this case
in that those cases involved Illinois statutes and regulations that are
different from Pennsylvania statutes and regulations. While it is true that

                                     14
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 15 of 20



           3.     The Total Loss
     Plaintiffs’ argument that a total loss requires a payment

of actual cash value misses the mark. Instead, a total loss

under these policies requires payment for the full value of the

vehicle, not actual cash value or replacement costs.

     In Pennsylvania, under an insurance policy that provides

coverage for loss or damage to the auto and limits liability to

actual cash value or the cost to repair or replace the auto,

“the insurance carrier is liable to pay the lowest sum which

will properly and completely repair the damaged car,” when the

auto can be repaired. Gambale v. Allstate Ins. Co., 228 A.2d 58,

60 (Pa. Super. Ct. 1967). And under the same policy, when “the

automobile was so badly shattered by the collision that it was

impossible to restore it by repairs and replacements to the

condition it was in just before the accident,” the insurer

liable for the amount of the loss instead of the cost to repair.




those cases also held that dismissal of the claims was appropriate based on
Illinois-specific statutes and regulations, the cases unequivocally hold
that, as a matter of basic contract and insurance law, the limit of liability
does not create an obligation to pay. See Sigler v. GEICO Cas. Co., 967 F.3d
658, 662 (7th Cir. 2020) (“This argument misconstrues a limitation on
liability as a promise to pay.”); Coleman v. Garrison Prop. & Cas. Ins. Co.,
No. 19-cv-1745, 2020 WL 489527, at *3 (N.D. Ill. Jan. 30, 2020) (“There is
simply no language in the policy that says, ‘in the event of a total loss,
Defendants will pay the actual cash value of the vehicle’ or anything to that
effect. Plaintiff cannot conjure that term out of thin air.”). Therefore,
these cases are applicable here to the extent they instruct that Defendants
are not obligated to pay the limit of liability.

                                     15
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 16 of 20



Karp v. Fidelity-Phenix Fire Ins. Co., 4 A.2d 529, 532 (Pa.

Super. Ct. 1939).13

      In the case of a total loss, like in the situation where it

is not feasible to repair the vehicle, the insurer, under a

policy that promises to pay for the loss, is liable for the

value of the loss, and the value of the loss in a total loss is

the full value of the vehicle.14 Indeed, Judge Elliott of the

Superior Court has noted that “where the cost to repair a

vehicle is greater than that vehicle's book value, the vehicle

is considered a total loss, and the insured receives only the

book value of the car.” London v. Ins. Placement Facility of

Pennsylvania, 703 A.2d 45, 59–60 (Pa. Super. Ct. 1997) (Elliott,

J., concurring).15



13 Accord 12 Steven Plitt et al., Couch on Insurance § 175:42 (3d ed. 2020)
(“An automobile collision policy provision that the limit of liability ‘shall
not exceed actual cash value, or if the loss is a part thereof the actual
cash value of such part, at the time of loss, nor what it would then cost to
repair or replace the property’ means that if the car cannot be restored by
repairs to the condition and value it had prior to the collision and is thus
a ‘total loss,’ the insured is entitled to the actual cash value measured by
the difference in market value immediately before and after the collision,
but if the car can be repaired, the insured is entitled to no more than what
it would then cost to repair the car.”).
14 See 12 Steven Plitt et al., Couch on Insurance § 177:2 (3d ed. 2020)

(“However, where a vehicle covered under a collision policy was damaged
beyond repair, the proper measure of damages was the purchase price
depreciated by the period of use based upon a four-year life expectancy, as
against the insurer's contention that the vehicle was subjected to excessive
use and that depreciation should be calculated on the basis of a cost per
mile for each mile that the vehicle had been driven.”).
15 See also Rogers v. Harleysville Ins., No. 289 MDA 2016, 2016 WL 4952110, at

*4 (Pa. Super. Ct. Sept. 13, 2016) (“The clear unambiguous language of the
commercial auto policy provides that in the event of a total loss, Appellee
would provide Appellant with the actual cash value of the covered auto. . . .
Therefore, based on the insurance policy's clear and unambiguous language,
Appellant failed to prove either that Appellee breached the terms of the

                                      16
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 17 of 20



      While some insurance policies may provide that the insurer

will pay replacement costs, the policies at issue here provide

that the Defendants will pay the financial detriment or damages

resulting from the collision. An insurance policy may provide

for payment of replacement costs in the event of a total loss,

which “would permit plaintiff to replace old property with new

property.” Compagnie des Bauxites de Guinee v. Three Rivers Ins.

Co., No. 04-cv-393, 2007 WL 1656253, at *8 (W.D. Pa. June 7,

2007). The insurance policies here do not so provide. Instead,

as discussed above, the policies here provide that Defendants

will pay for the loss to the auto, which they define as the

detriment or damage to the auto resulting from the collision.16

Therefore, in the case of a total loss, these insurance policies

do not obligate Defendants to pay replacement costs, but rather

they must pay the full value of the vehicles.

      In arguing that a total loss requires a payment of actual

cash value, Plaintiffs contend that when there is a total loss,

the limit of liability becomes the obligation to pay. This

argument is largely unsubstantiated. According to Plaintiffs,

the reason there is no case law on this point is because it “is

an obvious-enough point that courts generally spend little time


policy or acted in bad faith by refusing to reimburse Appellant for the
replacement cost of the van, and instead offering him its cash value.”).
16 Sylvester’s policy says, “‘Noneconomic loss’ means pain and suffering and

other nonmonetary detriment.” Edwards-Gutzman’s and Hill’s policies say,
“‘LOSS’ means direct, physical and accidental loss or damage to your auto.”

                                      17
      Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 18 of 20



explaining why the limit of liability is owed in the event of a

‘total’ loss.”   Pls.’ Resp. in Opp’n to Defs.’ Mot. to Dismiss

Class Action Compl. 9, ECF No. 16.

    The only case Plaintiffs point to in support of this

argument does not stand for the broad proposition that whenever

there is a total loss the limit of liability becomes the

obligation to pay. Plaintiffs cite Bastian v. United Servs.

Auto. Ass'n, where the insurance policy provided for payment for

“loss” to the covered auto, defined loss to include “the cost to

repair or replace,” and included a limit of liability to “actual

cash value.” 150 F. Supp. 3d 1284, 1288–89 (M.D. Fla. 2015). The

court held that, based on the terms of that policy, the insurer

had to pay costs and fees associated with replacing a vehicle,

i.e., the actual cash value, because the insurer promised to pay

for replacement. Id. at 1290. It reasoned that given the promise

to pay for a replacement, “a covered vehicle [that is] declared

a total loss under the Policy—meaning that ‘the cost to repair

it would be greater than its actual cash value minus its salvage

value after loss’—[] would [] obligate[] [the insurer] to pay

its coverage limits—the actual cash value of the covered vehicle

less the deductible.” Id.

    Thus, Bastian does not stand for the broad proposition that

a total loss requires a payment of the limit of liability.

Instead, Bastian stands for the proposition that the insurer

                                   18
       Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 19 of 20



must pay the limit in the event of a total loss when the

affirmative obligation to pay is greater than or equal to the

limit of liability. Indeed, it is only when the amount of the

affirmative obligation to pay exceeds the limit of liability

that the “limitation of the insured's liability [becomes] the

test or measure of damages which the insured is entitled to

recover.” Gambale, 228 A.2d at 60.17 Therefore, Bastian is

inapposite in that here there is no express promise to pay for

the replacement costs and there is no definition of loss that

includes the cost of repairing or replacing such that the

affirmative obligation to pay exceeds the limit of liability.


           4.    Futility
     Plaintiffs also argue that if the Court finds that

Defendants do not owe the actual cash value, Plaintiffs can

amend their complaint to allege that they are owed the full cost

to repair the vehicles.

     Generally, “[t]he court should freely give leave [to amend

a complaint] when justice so requires.” Fed. R. Civ. P.

15(a)(3). But a court may deny leave to amend a complaint if it

finds “undue delay, bad faith, dilatory motive, prejudice, [or]



17See 12 Steven Plitt et al., Couch on Insurance § 175:36 (3d ed. 2020)
(“This type of provision limits the insurer's liability and fixes the maximum
recovery that can be had under the policy. . . . Where the correct measure of
damages is the actual cash value of property at time of loss but not
exceeding cost of repair or replacement, if the cost of replacement is less
than actual cash value, the cost of replacement is the proper recovery.”).

                                     19
      Case 2:20-cv-01322-ER Document 38 Filed 08/24/20 Page 20 of 20



futility.” In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1434 (3d Cir. 1997). “‘Futility’ means that the complaint,

as amended, would fail to state a claim upon which relief could

be granted,” under “the same standard of legal sufficiency as

applies under Rule 12(b)(6).” Id. (citing Glassman v.

Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996)).

     Plaintiffs’ argument for leave to amend presents a false

dichotomy. Defendants are not bound to choose between paying the

replacement cost or the cost to repair. Instead, the policies

impose a duty on Defendants to pay for the value that was lost

to the vehicle in the collision. And when it is a total loss,

that means paying the full value of the vehicle, which does not

include the replacement costs. The insurance policies do not

provide that Defendants will pay for the replacement costs.

Thus, Plaintiffs’ proposed amendment will fail to state a claim,

and the complaint will be dismissed with prejudice.


V.   CONCLUSION
     For the reasons stated above, the motion to dismiss will be

granted. An appropriate Order follows.




                                   20
